DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Figure 4 differs from its description at paragraph 26. Specifically, paragraph 26 describes if predicted queue size continues to be less than actual, that normal logging resumes, whereas in figure 4 at 450, after the time interval expires 470, and predicted is still less than actual, it continues to operate in debug level. Paragraph 26 goes on to say "If so, the fault condition has been addressed and application logging resumes operation at the normal logging level…" This also cannot be seen in figure 4.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, if no statutory category rejection was given above, then the claims have been determined to have a statutory category.


Referring to claim 1, at step 2a, prong one, claim 1 recites a method that records, logs, and makes determinations, albeit via generic computing means.

The limitations of recording, logging, and determining, as crafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind, possibly with the aid pen and paper. For example, these steps perform steps of data gathering and analysis.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular the claim recites a generic computer and performing an operation responsive to determination.

Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a generic computer amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.


With respect to the generic computer ("application", processor, memory), the courts have found limitations directed to generic computers, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP2106.05(d), for example TLI Communications, Flook, Alice Corp, and Versata.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Referring to claims 2-8, these merely further data or data analysis.

Referring to claims 9-20, see rejection of claims 1 and 4-8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20080114571, see abstract.
US20090222492, see abstract.
US20180241649, see abstract.
US7506314, see abstract.
US20020198983, see abstract.
US20060174165, see abstract.
US20130311625, see abstract.
US20140279918, see abstract.
US20180150346, see abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GABRIEL CHU/Primary Examiner, Art Unit 2114